Name: Commission Regulation (EEC) No 2772/80 of 29 October 1980 specifying the extent to which applications lodged during the month of October 1980 for import licences in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 80 Official Journal of the European Communities No L 287/23 COMMISSION REGULATION (EEC) No 2772/80 of 29 October 1980 specifying the extent to which applications lodged during the month of October 1980 for import licences in respect of young male bovine animals for fattening may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (z), and in particular Article 13 (4) (a) thereof, Whereas Commission Regulation (EEC) No 2427/80 (3) fixed the quantity of young male bovine animals which may be imported on special terms during the fourth quarter of 1 980 ; whereas, having regard to the applications for import licences lodged by each of the categories of applicants referred to in that Regulation, such licences should be issued as provided below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Import licences for young male bovine animals for fattening in respect of which applications were lodged between 1 and 10 October 1980 shall be issued as follows : 1 . The quantities requested in Italy : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia : (aa) by agricultural producers or their organiza ­ tions shall be reduced by 81-562 %, (bb) by other applicants shall be reduced by 99-536 % ; (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries : (aa) by agricultural producers or their organiza ­ tions shall be reduced by 97-481 % , (bb) by other applicants shall be reduced by 99-805 % . 2. The quantities requested in the other Member Sjtates : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia shall be allotted in full ; (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries shall be reduced by 34-286 % . Article 2 This Regulation shall enter into force on 30 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 October 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 329, 24. 12. 1979, p. 15 . (3 ) OJ No L 251 , 24. 9 . 1980, p. 5 .